COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  NICHOLAS BONACCI,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00369-CV

AN ORIGINAL PROCEEDING
                   IN PROHIBITION



 

 

 




MEMORANDUM OPINION

            Nicholas Bonacci, Relator, asks that we issue a writ of prohibition against the Honorable
Patricia Macias, Judge of the 388th District Court of El Paso County, Texas because Respondent has
scheduled a hearing on the Real Party in Interest’s motion to clarify the divorce decree.  His petition
includes a request for emergency relief to stay the hearing.  
            A writ of prohibition operates like an injunction issued by a superior court to control, limit,
or prevent action in a court of inferior jurisdiction.  Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 682 (Tex. 1989); In re Cap Rock Energy Corporation, 225 S.W.3d 160 (Tex.App.--El Paso
2005, original proceeding).  The purpose of the writ is to enable a superior court to protect and
enforce its jurisdiction and judgments.  Holloway, 767 S.W.2d at 683; Caprock, 225 S.W.3d at 160. 
The writ is typically used to protect the subject matter of an appeal or to prohibit an unlawful
interference with the enforcement of a superior court’s orders and judgments.  Holloway, 767
S.W.2d at 683.  Based upon the petition and record before us, we conclude that Relator has not
established his entitlement to relief.  Accordingly, the petition for writ of prohibition and its included
request for emergency relief are denied.  See Tex.R.App.P. 52.8(a).
 
December 22, 2011                                                     
                                                                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.